Citation Nr: 0529516	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-40 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 16, 2000, 
for the grant of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
March 1972.  He died in 1981.  The appellant is the veteran's 
widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO, in pertinent 
part, granted entitlement to service connection for the cause 
of death effective from March 16, 2000.  The appellant 
disagreed with the effective date assigned.


FINDINGS OF FACT


1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  A prior final Board decision on August 2, 1991, reopened 
the appellant's claim and denied entitlement to service 
connection for the cause of the veteran's death on the 
merits.

3.  A claim received on March 16, 2000, to reopen the claim, 
was denied by the RO and appealed to the Board which 
determined in a February 2002 decision that new and material 
evidence had not been received and denied the claim.  

4.  The March 2000 Board decision was vacated by a February 
21, 2002, Order of the United States Court of Appeals for 
Veterans Claims (Court).  

5.  The RO granted entitlement to service connection for the 
cause of the veteran's death effective from March 16, 2000, 
the date of receipt of the appellant's reopened claim.

6.  There is no communication from the date of the August 2, 
1991, Board decision and prior to March 16, 2000, that can be 
construed as a claim, formal or informal, for entitlement to 
service connection for the cause of the veteran's death.  


CONCLUSION OF LAW

An effective date earlier than March 16, 2000, for the award 
of service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.400(q)(1)(ii) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The initial rating decision wherein the RO determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for the cause of 
death was denied was issued in August 2000.  This was prior 
to the enactment of the VCAA.  In a case, as here, where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3159(b)(1), because an initial AOJ adjudication 
had already occurred.   See Pelegrini, supra.  Moreover, the 
statement of the case provided in January 2001 contained the 
new regulation and a VCAA notice on a claim for entitlement 
to service connection for the cause of death was provided to 
the appellant in June 2001.  

This denial was appealed to the Board which determined in a 
February 2002 decision that new and material evidence had not 
been received and denied the claim.  The Board's decision was 
appealed to the Court which in a December 2002 Order granted 
a Joint Motion to Remand, vacated a February 2002 Board 
decision, and remanded the claim for readjudication 
consistent with the motion.  

The claim was remanded to a RO that granted entitlement to 
service connection for the cause of the veteran's death and 
assigned an effective date of March 16, 2000, the date of 
receipt of the appellant's reopened claim.  A September SOC 
also contained the regulations promulgated by VCAA.  The 
issue currently before the Board arose from the appellant's 
disagreement with the effective date assigned. 

In VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004), the VA 
General Counsel, cited Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 
2003), and reasoned that there is nothing in the language of 
38 U.S.C.A. § 5103, or in the VCAA's legislative history, 
indicating Congressional intent to require VA to give 
section-5103(a) notice when VA receives an NOD which relates 
to a "downstream element" of a claim, i.e., an earlier 
effective date or the particular disability evaluation 
assigned to the service-connected disability.  The General 
Counsel's rationale was that an NOD is not received at the 
beginning of the claim process, but is the means by which a 
claimant who is dissatisfied with VA's decision on a claim 
initiates an appeal to the Board.

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that, 
notwithstanding the apparent inapplicability of the VCAA to 
this case, to the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue because the claimant has 
received thorough notice during the prosecution of this claim 
and has had the opportunity to respond, particularly to the 
statement of the case.  The informative notice and 
development in this case are such that any deficiency is no 
more than harmless error.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).


II.  Factual background and analysis

The veteran died in 1981 and at the time of his death he was 
service-connected for schizophrenia, rated as 100 percent 
disabling.  The appellant filed a claim for entitlement to 
service connection for the cause of death which was denied in 
a November 1981 rating decision.  Her appeal to the Board was 
remanded in March 1983 for further development.  The case was 
returned to the Board which issued a decision on April 16, 
1986, wherein the Board decided that entitlement to service 
connection for cause of death was not established and the 
appeal was denied.

The appellant sought to reopen the claim and was notified in 
April 1987 that, based on all the evidence of record, it was 
not shown that the veteran's death was service-connected.  
She appealed the denial and on August 2, 1991, the Board 
found that new and material evidence had been received, 
reopened the claim, and denied service connection for the 
cause of the veteran's death.  

A claim was received from the appellant on March 16, 2000.  
She submitted a statement asking that her claim be re-
evaluated and attached a psychiatric evaluation that had been 
prepared by a private physician on March 8, 2000.  She 
requested that consideration be given to all evidence of 
record.    

The RO determined in an August 2000 rating decision that new 
and material evidence adequate to reopen the claim for 
service connection for cause of death had not been submitted.  
The appellant appealed and in a February 21, 2002, decision 
the Board determined that new and material evidence had not 
been presented to reopen a claim for service connection for 
the cause of the veteran's death and the appeal was denied.  

Thereafter, the appellant filed an appeal to the Court and in 
an Order dated December 18, 2002, the Court granted a Joint 
Motion for Remand, vacated the February 21, 2002, Board 
decision and remanded the case.  The Joint Motion determined 
that sufficient new and material evidence had been presented 
to reopen the claim for service connection for the cause of 
the veteran's death.  

The Board then remanded the claim and the RO in Huntington, 
West Virginia, in a rating decision issued in October 2003 
considered that the private medical evaluation was new and 
material evidence and reopened the claim.  The RO determined 
that the private medical evaluation provided an opinion of a 
clear causal relationship between the veteran's service-
connected mental illness and the overdose of prescription 
medication which led to his death.  Accordingly, the RO 
granted service connection for the cause of death from the 
date of receipt of the reopened claim on March 16, 2000.  

The appellant contends that the effective date should be 
since the date of death of the veteran in 1981.  She also 
contends that prior Board decisions were clearly and 
unmistakably erroneous and if prior decision(s) were 
corrected, she would be entitled to benefits since 1981.  

The assignment of effective dates for service connection is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The statute further provides that when new and material 
evidence consists of other than service department records 
received after a final disallowance, the effective date is 
date of receipt of new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

The Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 
10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 
343 (1997).  In Lalonde, the Court stated that the effective 
date of an award of service connection is not based upon the 
date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Id.  In Hazan the Court held that a prior Board decision as 
to the degree of disability does not bar consideration of 
earlier evidence as to the effective date of a post-Board 
decision increase, even though any effective date awarded 
cannot be earlier than the decision of the Board.  

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

There are final Board decisions issued on April 16, 1986, and 
on August 2, 1991, which denied entitlement to service 
connection for the cause of the veteran's death.  38 C.F.R. 
§ 20.1100 (2005).  Therefore, an effective date cannot be 
assigned prior to August 2, 1991.  See Hazan v. Gober, 10 
Vet. App. 511 (1997); 38 U.S.C.A. §§ 7105, 5110.

Although the appellant has stated in correspondence that she 
feels that the prior Board decisions were clearly and 
unmistakably erroneous, her statement does not meet the 
requirements for a motion to review those Board decisions for 
clear and unmistakable error.  38 C.F.R. § 20.1404 (2005).  
The April 16, 1986, and August 2, 1991, Board decisions thus 
remain final.

The RO was not in receipt or possession of any evidence 
between April 2, 1991, and March 16, 2000, that can 
reasonably be construed as a formal or informal claim of 
entitlement to service connection for the cause of the 
veteran's death.  

Therefore, the Board finds that an effective date earlier 
than March 16, 2000, for the award of service connection for 
the cause of death is not warranted, and the appellant's 
claim is denied.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.400(q)(1)(ii) (2005).  


ORDER

Entitlement to an effective date earlier than March 16, 2000, 
for the grant of service connection for the cause of the 
veteran's death is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


